department of the treasury internal_revenue_service washington d c c h ief c o u n sel date number info release date cc pa apjp index uil no conex-128436-02 dear this is in response to your letter dated date copy enclosed for your convenience we are providing the following general information with regard to the issues you raise you state with respect to short_sales of stock that information returns on form 1099-b should reflect the closing of the overall transaction not simply the gross_proceeds from the sales current law would likely permit this type of change in the applicable regulations at least under certain circumstances the regulations relating to form 1099-b however are largely geared to reporting of gross_proceeds widening the scope of reporting in the manner you describe would appear to expand significantly the regulatory burden placed upon preparers of that form nevertheless to the extent regulations on the reporting of short_sale transactions are modified in the future we will certainly keep in mind comments such as yours regarding form 1099-b your letter provides similar comments regarding gross_proceeds reporting in the context of puts_and_calls again although your proposed changes would expand significantly the scope of information reporting on form 1099-b by requiring further detail on transactions we will keep them in mind during any projects involving the relevant regulations generally the gross_proceeds focus in the regulations reflects the fact that brokers could have difficulty obtaining information on cost_basis and similar matters if they had to report more than gross_proceeds you should note with regard to your letter’s comments on premiums that commissions and option premiums may be taken into account by 1099-b preparers when calculating gross_proceeds under certain conditions see form 1099-b instructions for box enclosed thank you for your comments regarding information reporting and form 1099-b sincerely james c gibbons chief branch administrative provisions and judicial practice division procedure and administration
